Notice of Pre-AIA  or AIA  Status
This action is responsive to amendment filed on February 8th, 2021. 
Claims 17~21 and 23~33 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 02/08/21 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments (Pg. 11~13), that Pseudo-CR fails to disclose or suggest all the limitations of amended claim 17. Examiner respectfully disagrees because Pseudo-CR discloses the NF instances register their presence and associated NF instance information to the NRF and the NRF shall return only those NF instances (with information specified in 3)) that match the attributes specified by the requester NF. In other words, since the NRF has information of the NF instances at the time of registration, the second NF selects a third NF based on the information in the NRF from NF instances that match the location information specified by the second NF. There is nothing more to indicate in claims 17, 19, 21, and 23 that a determination or comparison of intimacy is made between the second and third NFs for the NRF to return the specific . 
Specification
Objection to the Abstract
The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains (MPEP 608.01(b)).
The abstract of the disclosure is objected to because the amended abstract again merely repeats the claim language with wordings that repeat itself. The abstract also appear incomplete as it does not end with a period. The abstract does not enable the reader thereof to determine the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17~21 and 23~33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pseudo-CR on NF Service Discovery and Selection Requirements hereinafter Pseudo-CR (submitted via IDS dated on 12/27/19).
Regarding Claim 17,
Pseudo-CR taught an apparatus for a first network function (NF) in a network system, comprising: 

receive a service discovery request from a second NF, wherein the service discovery request comprises intimacy information of the second NF [§6.8.1.2, 2), the NRF (“first network function”) shall support means to make the NRF aware of the available NF instances and their supported services], wherein the intimacy information comprises at least one of: 
network topology information [§6.8.1.2, 3), address information (e.g. URI, IP address or FQDN) for use by other NF to access the NF service]; and 
geography location information of the second NF [§6.8.1.2, 3), location of the NF (list of TAIs)]; 
the first NF discovering at least one third NF or at least one sub-instance of the third NF based on the intimacy information of the second NF and intimacy information of the third NF or the at least one sub-instance of the third NF [§6.8.1.2, 4), note the information requester NF instance includes in request such as user location information (e.g. to discover an SMF in a certain service area). The use of the user location information to discover an SMF (NF type) in a certain service area implies the requester NF location is known to the NRF in order to select the specific third NF], wherein the intimacy information of the at least one third NF or the at least one sub-instance of the third NF is stored in the first NF [§6.8.1.2, 2), NF instances register associated instance information to NRF]; and 
send a service discovery response to the second NF, wherein the service discovery response comprises information of at least one third NF or at least one sub-
Regarding Claim 18,
Pseudo-CR taught wherein the service discovery response comprises information of intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF, so as to enable the second NF to: select one of at least one third NF or at least one sub-instance of the third NF as a target NF based on the information of the intimacy [§1. Reasons for change, 3); §6.8.1.1].
Regarding Claim 25,
Pseudo-CR taught wherein the first NF is a network-function repository function or a NF repository function swarm, and the second NF is a NF service consumer [§1. Reasons for change, 6)]. 
Regarding Claim 26,
Pseudo-CR taught wherein the information of the intimacy is determined by at least one of:  5/7match of one or more of the intimacy information between the second NF and the at least one third NF or the at least one sub-instance of the third NF [§6.8.1.2, 4)]. 
Regarding Claim 28,
Pseudo-CR taught wherein the intimacy information is sent via a registration request or a service discovery request, and when the intimacy information is received via a registration request, the third NF or the sub-instance of the third NF is a provider of a network service to be registered via the registration request [§6.8.1.2, 2)].  
Regarding Claims 19~21, 23, 24, 27, and 29~33, the claims are similar in scope to claim(s) 17, 18, 25, 26, and 28 and therefore, rejected under the same rationale.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/HEE SOO KIM/Primary Examiner, Art Unit 2457